Citation Nr: 0934709	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-38 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating higher than 30 percent 
for coronary artery disease.

3.  Entitlement to total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1963 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2007, in February 
2008, and in May 2008 of a Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.

The claim for increase for coronary artery disease and the 
claim for a total disability rating are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in January 1997, the RO denied the 
claim of service connection for bilateral hearing loss after 
the Veteran was notified of the adverse determination and of 
his procedural and appellate rights in January 1997, he did 
not appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time.

2.  In rating decisions in January 2004 and in March 2004, 
the RO held that new and material evidence had not been 
presented to reopen the claim of service connection for 
bilateral hearing loss.  The Veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, and subsequently submitted a timely notice of 
disagreement in August 2004.  The Veteran, however, did not 
perfect his appeal and the rating decisions became final by 
operation law based on the evidence of record at the time.

3.  The additional evidence presented since the rating 
decision in March 2004 by the RO is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.

4.  Bilateral hearing loss was not affirmatively shown to 
have had onset during service; bilateral hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; bilateral hearing loss, 
first diagnosed after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of active 
service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and service connection may not be presumed 
to have been incurred during active service.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide. 
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim to reopen, the RO provided pre-adjudication VCAA 
notice by letter, dated in March 2006.  The notice included 
the type of evidence needed to substantiate the claim to 
reopen, namely, new and material evidence.  New evidence was 
described as evidence not previously submitted to agency 
decision makers, material evidence was described as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and the new and material evidence 
must pertain to the reason was previously denied, that is, 
bilateral hearing loss was not incurred in service.

The Veteran was also notified of the type of evidence 
necessary to establish the underlying claim of service 
connection, that is, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The notice 
include the presumption of service connection for certain 
chronic diseases that become evident within a specified 
period after service and that the evidence should show 
sensorineural hearing loss as a chronic disease.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
records, VA records, private medical records, and records of 
the Social Security Administration.  Additionally, the 
Veteran was afforded VA examinations in February 2007 and in 
November 2007.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in January 1997, the RO denied service 
connection for bilateral hearing loss on the basis that the 
evidence of record did not show bilateral hearing loss during 
or attributable to service as the report of separation 
examination showed hearing to be within normal limits.  In a 
letter, dated in January 1997, the RO notified the Veteran of 
the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal 
the adverse determination. 

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in January 1997 
became final by operation of law. 38 C.F.R. § 3.104.

In July 2003, the Veteran applied to reopen the claim.  In 
support of his claim he submitted both VA and private medical 
records.  In rating decisions, dated in January 2004 and in 
March 2004, the RO determined that the Veteran had not 
presented new and material evidence to reopen the claim.  
Although the Veteran had submitted evidence of a current 
hearing loss, there was no evidence of a nexus to service.  
The Veteran's allegations of noise exposure while stationed 
in Vietnam were not held to be probative evidence of a nexus 
to service.

Although the Veteran did submit a timely notice of 
disagreement in August 2004, he did not perfect an appeal 
within the time allotted.  Accordingly, the rating decisions 
by the RO in January 2004 and in March 2004 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 3.156.

Current Claim to Reopen

As the last rating decision dated in March 2004 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In March 2006, the Veteran submitted the current application 
to reopen the claim. of service connection for hearing loss.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim of service connection in the absence of a 
finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001).

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented since the rating decision 
in March 2004 includes VA records, private medical records, 
reports of VA examinations, and the Veteran's statements and 
testimony.



Additional Evidence 

New and Material

On VA examination in February 2007, the pertinent finding was 
bilateral sensorineural hearing loss. It was noted that the 
Veteran's post-service employment was in construction.  The 
VA examiner indicated that he had reviewed the service 
treatment records.  The examiner expressed the opinion that 
the Veteran's current hearing loss was not caused by or the 
result of military noise exposure.  The rationale given for 
the opinion was normal hearing was documented on separation 
from service.

In support of his claim, the Veteran submitted private 
audiological reports, dated in September 2007 and in June 
2009.  The private audiologist stated that the Veteran's 
audiogram was consistent with noise-induced hearing loss 
associated with exposure to loud noise, such as gunfire or, 
artillery.  The private audiologist stated that without doubt 
the Veteran's wartime exposure had contributed to his current 
hearing impairment.   

On VA examination in November 2007, on review of the medical 
evidence of record, the VA examiner expressed the opinion 
that the Veteran's hearing loss was not caused by or a result 
of noise exposure during service because the Veteran had 
excellent hearing on entrance to and at separation from 
service. 

In May 2009, the Veteran testified that his current hearing 
loss was attributable to in-service noise exposure, 
particularly while he was stationed in Vietnam, where he was 
continuously exposed to artillery fire and jet engine noise. 
He indicated that his post-service noise exposure included 
employment in the commercial construction. 

The reports of the private audiologist in September 2007 and 
in June 2009 are new and material evidence because the 
evidence relates to the unestablished fact necessary to 
substantiate the claim, namely, evidence of bilateral hearing 
loss, first shown after service, was related to noise 
exposure in service, the absence of which was the basis for 
the prior denial of the claim.

As the evidence is new and material, the claim of service 
connection for bilateral hearing loss is reopened.  And as 
the RO has already considered the claim on the merits, the 
Board is also proceeding to decide the claim on the merits as 
the duty to notify and the duty to assist under the VCAA have 
been complied with. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as 
authority Current Medical Diagnosis and Treatment 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Merits Determination 

Factual Background 

Prior to October 31, 1967, service department audiometric 
tests were in "ASA" units.  The puretone thresholds 
reported on the entrance audiogram and on the separation 
examination have been converted to the current "ISO" units, 
which is the standard used in 38 C.F.R. § 3.385, to determine 
hearing loss for the purpose of VA disability compensation.  

On audiometric testing on entrance examination, the puretone 
thresholds in decibels at 500, 1000, 2000, and 4000 Hertz 
were 15, 10, 10, and 10 in the right ear and 20, 10, 10, and 
15 in the left ear. 

On separation examination, the Veteran denied a hearing loss 
and the puretone thresholds in decibels at 500, 1000, 2000, 
and 4000 Hertz were 15, 10, 10, and 5 in the right ear and 
15, 10, 10, and 5 in the left ear.  

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of bilateral hearing loss. 


After service, private and VA medical records and records of 
the Social Security Administration from 1995 to January 2003 
contain no complaint or finding of bilateral hearing loss.  
In January 2003 the Veteran stated that in Vietnam he was 
exposed to blast injuries and since then he had difficulty 
hearing some sounds, although he was able to hear 
conversation fairly normally. 

In February 2003, a private audiogram showed puretone 
thresholds in decibels at  2000 and 4000 Hertz over 40 in 
each ear. 

Analysis 

On the basis of the service treatment records, bilateral 
hearing loss was not affirmatively shown to be present during 
service as none of the puretone threshold levels were above 
20 decibels to establish service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a).

Although the Veteran is competent to describe symptoms of 
hearing loss, the service treatment records lack the 
combination of manifestations sufficient to identify hearing 
loss and sufficient observation to establish chronicity in 
service.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

After service, symptoms of hearing loss were first shown in 
January 2003 when the Veteran complained of difficulty 
hearing some sounds after he was exposed to blast injuries in 
Vietnam.  In February 2003, a private audiogram showed 
bilateral hearing loss.  As decreased hearing was first 
documented in 2003, the absence of documented complaints from 
1966 to 2003 interrupts continuity.  38 C.F.R. §3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

To the extent that the Veteran asserts continuity.  Here, the 
evidence of continuity fails because there is substantive 
negative evidence against continuity of symptoms between 
service and 2003 as evidenced by normal hearing during 
service, including on separation examination, when the 
Veteran denied hearing trouble.

And there is a body of evidence, consisting of private and VA 
records, covering the period from 1995 to 2003, without a 
complaint of hearing loss, when the Veteran was otherwise 
describing his health problems and providing his medical 
history.  Negative evidence is relevant.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) ((en banc) 
(Mayer, C.J., and Newman, J., dissenting on grounds not 
relevant here) (distinguishing between the existence of 
negative evidence and the absence of actual evidence and 
noting that the absence of actual evidence is not substantive 
negative evidence).  

Here, the assertion of continuity is not credible and less 
probative than the substantive negative evidence and 
continuity of symptomatology is not established under 
38 C.F.R. § 3.303(b).  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006). 

As for presumptive service connection, bilateral hearing loss 
of the sensorineural type was first diagnosed in 2007, more 
than three decades after service, well beyond the one-year 
presumptive period following separation from service in 1966 
for manifestations of bilateral hearing loss of the 
sensorineural type as a chronic disease under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. §§ 3.307 and 3.309.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of hearing loss, 
hearing loss is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of hearing loss therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of bilateral hearing loss of the 
sensorineural type was based on results of audiology testing 
that met the standard of hearing loss under 38 C.F.R. 
§ 3.385.  For this reason, bilateral hearing loss of the 
sensorineural type is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
interpret audiology testing, and the Board determines that 
bilateral hearing loss of the sensorineural type is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
hearing loss for the purpose of VA disability compensation, 
he is competent to describe the symptoms of hearing loss.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay 
testimony is competent with regard to symptoms of an injury 
or illness, but not that the veteran had a particular injury 
or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

And based on the Veteran's symptoms and the results of 
audiology testing, bilateral hearing loss of the 
sensorineural type was diagnosed by a competent VA 
health-care professional in 2007.  

On the question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, there is evidence for and against the 
claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion. Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The favorable evidence consists of statements in September 
2007 and in June 2009, by a private audiologist, who 
expressed the opinion that the Veteran's noise exposure in 
service contributed to his hearing loss.  The opinion however 
does not account for the significant facts of the case, that 
is, normal hearing during service, including at separation, 
and a long post-service period without a complaint or finding 
of hearing loss until 2003.  For this reason, the opinion is 
not based on sufficient detail to allow the Board to make a 
fully informed decision as to the weight to assign to the 
opinion against the contrary opinions on the question of 
causation, which are also of record, which will be discussed 
below. 

As for evidence against the claim, two VA audiologists 
expressed the opinion that the Veteran's current hearing loss 
was not caused by or the result of military noise exposure as 
the Veteran had normal hearing on separation from service.

The Board finds the opinions are more probative of the 
question of causation as the opinions account for the 
significant fact of the case, that is, normal hearing during 
service, including at separation.  For this reason, the VA 
opinions outweigh the favorable opinion of the private 
audiologist. 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as the 
preponderance of the evidence is against the claim for the 
reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted.

On the merits of the claim, service connection for bilateral 
hearing loss is denied.


REMAND

On the claim for increase for coronary artery disease, after 
the Veteran was last examined by VA in September 2008, the 
Veteran testified that he received a pacemaker.  As the 
record suggests a material change in the disability, a 
reexamination under 38 C.F.R. § 3.327 is warranted. 

A decision of the claim for a total disability rating is 
deferred until the claim for increase for coronary artery 
disease is developed. 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA cardiology 
examination to determine the current 
level of cardiac impairment. 

METS testing is required unless 
medically contraindicated or the left 
ventricular ejection fraction is 50 
percent or less or congestive heart 
failure is present or there has been 
more than one episode of congestive 
heart failure in the last year. 

If for any reason, METS testing can not 
be done, an estimation by the examiner 
of the level of activity may be used. 

The claims file must be made available 
to the examiner.  

2.  After the above development is 
completed, adjudicated the claim for 
increase for coronary artery disease.  
If any benefit sought on appeal remains 
denied, including the claim for a total 
disability rating, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the 
case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


